Appellant was convicted for violating the prohibitory liquor law and his punishment was assessed at a fine of fifty dollars and thirty days' imprisonment in the county jail. What purports to be the record in this case does not show that the case-made was ever served upon the county attorney. The judgment was rendered on the 6th day of April, 1911. The transcript of the record was not filed in this court until the 19th day of June, 1911. This being more than sixty days after the rendition of the judgment, and as the time for filing the appeal in this court was not extended by the trial court beyond the sixty days allowed by law, this court has never acquired jurisdiction of the appeal. The appeal is therefore dismissed, with directions to the county court of Love county to proceed with the execution of its judgment.